Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to the communication filed 02/08/2021 in which claims 1, 2, 3, 6, 8, 11, 12, 16, 17, 18, 19, and 20 were amended; claim 15 was cancelled; and claims 1-14 and 16-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul C. Maier on 02/23/2021
The following claims in the application have been amended as follows: 

16.  (Currently Amended)      The method of claim 11, wherein the data adaptors are modules configured for processing a respective data format obtained via a respective interchange mechanism.

17.  (Currently Amended)      The method of claim [[15]] 11, further comprising providing a scheduling configuration to the data adapters, wherein the scheduling configuration indicates a schedule for the corresponding data provider to provide the clinical and real-world data.  

18.  (Currently Amended)      The method of claim [[15]] 11, further comprising executing the plurality of data converters by processing resources that are distributed cloud services, and wherein controlling the processing resources comprises providing dashboard interface including a chart of total processing rate by time, a chart of utilization of the distributed cloud services, and a measure of utilization cost.  

20.  (Currently Amended)      A computer system for managing medical research data, the computer system comprising:
a network interface connecting the computer system to a plurality of data providers that provide a plurality of data schemas and transmission mechanisms for providing clinical and real-world data in a plurality of different data formats and that relates to medical research participants;

a plurality of data converters executed by processing resources, with each data converter configured to convert the clinical and real-world data from a corresponding data adaptor in the respective data format to a common data format that is labeled with first metadata associating the respective medical research participants; 
a data repository for storing medical research records of the clinical and real-world data as unstructured raw data, with each medical research record including transaction metadata that provides details of a transaction timing, content type and source of the clinical and real-world data for the medical research record relating to the respective medical research participants, such that each medical record is configured to be independently accessible based on a unique metadata schema even after a change in the respective data format of the plurality of data schemas; 
at least one data pipeline configured to: (i) query the data repository to parse the unstructured raw data using the transaction metadata to obtain at least one document and to publish the unstructured raw data resulting from the at least one document into fields of a structured database configured to be displayed in a requested report, and (ii) tag at least one field in the structured database with display control metadata; and
a management portal configured to:
determine a role to each user of the computer system;
receive a request from a respective user to display a report including a portion of the fields of the structure database; and 
for each field to be displayed in the report, determine whether to display, hide, or mask contents of the respective field based on the role of the respective user and the display control metadata.



Allowable Subject Matter
	Claims 1-14 and 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 1, 11, and 20 is the inclusion of the limitation in the claims, which is not found in the prior art references of a plurality of data schemas and transmission mechanisms for providing clinical and real-world data in a plurality of different data formats; converting data to a common data format that is labeled with first metadata associating the clinical and real-world data to the respective medical research participants; medical record that is configured to independently accessible based on a unique metadata schema; and for each field to be displayed in the report, determine whether to display, hide, or mask contents of the respective field based on the role of the user and the display control metadata of the field. 
While the closest prior art (REID et al. US 2016/0277374 A1) teaches a system and method for securely storing and sharing information and converting data in the application programming interfaces to either industry standard representations or proprietary common format. (TANWIR et al. US 2017/0235466 A1) teaches a system and method for generating interactive user interface for visualizing and navigating data for information and wherein data is displayed on user’s credentials. The prior art fails to teach of a plurality of data schemas and transmission mechanisms for providing clinical and real-world data in a plurality of different data formats; converting data to a common data format that is labeled with first metadata associating the clinical and real-world data to the respective 

Originally numbered claims 2-10, 12-14, and 16-20 are dependent on originally numbered claims 1, 11, and 20 respectively and therefore incorporate the allowable features of originally numbered claims 1, 11, and 20 through dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686